Citation Nr: 1608686	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  13-04 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, variously diagnosed.

2.  Entitlement to a temporary total (100 percent) rating for treatment of service connected posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs Board


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from September 2004 to November 2006. 

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from rating decisions of the VA Regional Office (RO) in Jackson, Mississippi.

In November 2010, the Board remanded this issue of entitlement to service connection for sleep apnea was remanded for further development.  The issue was expanded to include a sleep disorder, to include sleep apnea, insomnia, and sleep disturbances and remanded by the Board in August 2015.

The issue of a temporary total rating will be discussed in the REMAND section below, and is REMANDED to the Agency of Original Jurisdiction, (AOJ) for appropriate development.


FINDING OF FACT

There is competent evidence of record that the Veteran does not have sleep disorder or nighttime breathing disorder. 


CONCLUSION OF LAW

A chronic sleep disorder was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met in this instance.  VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim, to include providing a VA compensation examination.  The Veteran requested a personal hearing but failed to report.  The Board finds no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 38 C.F.R. § 3.159(c).  As such, the claim of entitlement to service connection for sleep apnea is ready to be considered on the merits.

Pertinent Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131 (2014); 38 C.F.R. § 3.303 (2015).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may legitimately be questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303 (2015).


Factual Background and Legal Analysis

The Veteran's service treatment records reflect no complaints or findings pertaining to a sleep disorder or sleep apnea.  Post service VA outpatient clinical records dating from 2008 reflect that he was treated for multiple complaints and disorders over the years and had recurring complaints that included excessive daytime sleepiness, difficulty falling asleep, staying asleep, interrupted sleep, or sleeping too much.  Insomnia was on his problem list.  The appellant underwent a sleep study in November 2015 the results of which showed normal breathing and no indication for further sleep study testing.

Pursuant to Board remand, the Veteran underwent a VA compensation examination for sleep apnea purposes in November 2015.  He stated that in 2006, his roommate began to tell him that he snored very loudly.  He said that started to wake up frequently during the night due to both gasping and nightmares and that his symptoms had increased over time.  Following examination, no diagnosis was rendered.  The examiner stated that no respiratory-related sleep disorder was found.  It was commented that no percentage of causality to any mental health issue affecting sleep could be given as the causes were multifactorial, but that VA records showed that the Veteran had PTSD and alcohol abuse with an alcohol-induced mood disorder which was the kind of 'self-medication' that would disrupt sleeping patterns.

The Board has carefully reviewed the evidence and has considered that the appellant is competent to report sleep difficulties. See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board points out, however, that neither the Veteran nor the clinical evidence identifies any acceptable evidence, medical or otherwise, that shows that he has sleep apnea.  The record indicates that he reports chronic sleep problems which have not been attributed to sleep apnea, and, as indicated above, may be multifactorial in origin, including substance abuse and service-connected disability.  In this regard, the Board points out that the Veteran is service-connected for posttraumatic stress disorder and unspecified depressive disorder with anxiety and an alcohol/cannabis abuse disorder that encompass a sleep disorder.  

As such, it appears that the problems the appellant experiences with sleep are already service-connected within the broader psychiatric diagnosis.  He has not been diagnosed as having the disorder sleep apnea or other sleep disorder.  Since regulations require medical evidence diagnosing the claimed condition, the Veteran's self-assessment is not competent. 38 C.F.R. § 3.304.  In this respect, a trained clinical professional has greater skill and is more probative.  The Veteran's account that he has sleep apnea is not competent evidence to establish a lay nexus to service. See Jandreau v. Nicholson, 492 F.3d 1372 (2007); see also Buchanan v. Nicholson, 451 F.3d 1331.

Congress specifically limits entitlement to service connection for disease or injury to cases where there is a disability.  In the absence of proof of current disability due to disease or injury there can be no valid claim. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Additionally, the Federal Circuit has determined that in order for a veteran to qualify for entitlement to compensation under statute, the existence of a disability must be proved, and as having resulted from a disease or injury that occurred in the line of duty. See Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).  In this regard, the Board reiterates that no pathology diagnosed as sleep apnea or other sleep disorder has been demonstrated to show that the appellant has a disability in this regard for which service connection may be granted. 

Therefore, the preponderance of the evidence is against the claim of entitlement to service connection for sleep apnea or other sleep disorder.  There is no doubt to be resolved in the Veteran's favor and the benefit sought is denied. 38 U.S.C.A. § 5107(b).


ORDER

Service connection for a sleep disorder, variously diagnosed is denied. 



REMAND

Several issues were considered in a November 2015 rating action.  On issue that was denied concerned assignment of a temporary total rating for the Veteran's PTSD.  That claim was denied.  The electronic record contains a notice of disagreement with that decision.  While the RO really has had no time to react to that document, the United States Court of Appeals for Veterans Claims (Court) had directed that such issue be remanded for issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

It is noted parenthetically that the notice of disagreement form also contains disagreement with "service connection" for a back disorder.  Service connection has been granted for a back disorder with a compensable rating assigned, so this does not appear to be a valid disagreement with any issue decided in the November 2015 rating decision.

In view of the foregoing this matter is REMANDED for the following action:

The AOJ should issue a statement of the case on the issue of entitlement to a temporary total rating.  The Veteran and his representative are notified that there must be the submission of a timely substantive appeal for the matter to return to the Board.  If a timely substantive appeal is not filed, the matter should be closed at the AOJ.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


